Exhibit 10.21

NINTH AMENDMENT
TO AMENDED AND RESTATED FINANCING AGREEMENT

THIS NINTH AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”) is made and entered into effective as of December 31, 2005, by and
among THE CIT GROUP/BUSINESS CREDIT, INC. a New York corporation (hereinafter
“CITBC”), in its individual capacity and as Agent (hereinafter the “Agent”) for
itself and the Lenders hereafter named, WELLS FARGO FOOTHILL, INC., a California
corporation formerly known as Foothill Capital Corporation (“FCC”), WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association and successor by
merger to Congress Financial Corporation (Southwest) (“Wachovia”), LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (“LaSalle”), and any other
party hereafter becoming a Lender pursuant to Section 13 of the Agreement (as
hereinafter defined), each individually sometimes referred to as a “Lender” and
collectively the “Lenders”), LONE STAR TECHNOLOGIES, INC., a Delaware
corporation (herein “Parent”), LONE STAR STEEL COMPANY, a Delaware corporation
(herein “LSSC”), FINTUBE TECHNOLOGIES, INC., an Oklahoma corporation (herein
“FTI”), LONE STAR LOGISTICS, INC., a Texas corporation (“Logistics”), STAR
TUBULAR SERVICES, INC., a Texas corporation formerly known as T&N Lone Star
Warehouse Co. (“Star Tubular”), TEXAS & NORTHERN RAILWAY COMPANY, a Texas
corporation (“T&N Railway”), FINTUBE CANADA, INC., a Delaware corporation
(“FCI”), BELLVILLE TUBE COMPANY, L.P., a Texas limited partnership, as successor
in interest by conversion to Bellville Tube Corporation, a Texas corporation
(“BTCLP”), WHEELING MACHINE PRODUCTS, L.P., a Texas limited partnership,
successor in interest by conversion to Wheeling Machine Products, Inc., formerly
known as Wheeling Acquisition Corporation and Star Tubular Technologies
(Houston), Inc. (“Wheeling”), STAR CAPITAL FUNDING, INC., a Delaware corporation
(“Star Capital”), DELTA TUBULAR PROCESSING, L.P., a Texas limited partnership,
successor in interest by conversion to Delta Tubular Processing, Inc., formerly
known as Delta Lone Star Acquisition, Inc. (“Delta Processing”), and DELTA
TUBULAR INTERNATIONAL, L.P., a Texas limited partnership, successor in interest
by conversion to Delta Tubular International, Inc., formerly known as Star
Tubular International, Inc., a Texas corporation (“Delta International”) 
(herein Parent, LSSC, FTI, Logistics, Star Tubular, T&N Railway, FCI, BTCLP,
Wheeling, Star Capital, Delta Processing and Delta International each
individually a “Company” and collectively as the “Companies”), ENVIRONMENTAL
HOLDINGS, INC., a Delaware corporation (“EHI”), ZINKLAHOMA, INC., a Delaware
corporation (“Zinklahoma”), LONE STAR STEEL INTERNATIONAL, L.P., a Delaware
limited partnership, successor in interest by conversion to Lone Star Steel
International, Inc. (“Steel International”), LONE STAR STEEL SALES COMPANY, a
Delaware corporation (“Steel Sales”), ROTAC, INC., a Texas corporation
(“Rotac”), LONE STAR ST HOLDINGS, INC., a Delaware corporation (“ST Holdings”),
BELLVILLE TUBE GENERAL, LLC, a Nevada limited liability company (“BTG”), LONE
STAR NEVADA HOLDINGS, LLC, a Nevada limited liability company, formerly known as
Bellville Tube Limited, LLC (“Nevada Holdings”), STAR TUBULAR TECHNOLOGIES,
INC., a Delaware corporation (“STT”), WHEELING MACHINE PRODUCTS GENERAL, LLC, a
Nevada limited liability company (“Wheeling General”), DELTA TUBULAR PROCESSING
GENERAL, LLC, a Nevada limited liability company (“Delta Processing General”),
DELTA TUBULAR

1

--------------------------------------------------------------------------------


INTERNATIONAL GENERAL, LLC, a Nevada limited liability company (“Delta
International General”), STAR TUBULAR TECHOLOGIES (YOUNGSTOWN), INC., an Ohio
corporation (“STT Ohio”), STAR ENERGY GROUP, LLC, a Delaware limited liability
company (“SEG”) and LONE STAR STEEL MEXICO, LLC, a Texas limited liability
company (“LSSM”) (herein EHI, Zinklahoma, Steel International, Steel Sales,
Rotac, ST Holdings, BTG, Nevada Holdings, STT, Wheeling General, Delta
Processing General, Delta International General, STT Ohio, SEG and LSSM, each
individually as “Guarantor” and collectively as the “Guarantors”) and LONE STAR
STEEL INTERNATIONAL LIMITED, LLC, a Nevada limited liability company (“Steel
International Limited”) and LONE STAR STEEL INTERNATIONAL GENERAL LLC, a Nevada
limited liability company (“Steel International General”) (herein Steel
International Limited and Steel International General, each individually as “New
Guarantor” and collectively as the “New Guarantors”).

RECITALS:

A.            WHEREAS, pursuant to the terms and subject to the conditions of
that certain Amended and Restated Financing Agreement dated as of October 8,
2001 between the Agent, the Companies and the Guarantors (such Amended and
Restated Financing Agreement, as the same is hereby amended and may hereafter be
amended from time to time, being hereinafter referred to as the “Agreement”),
the Companies were granted a $125,000,000 revolving line of credit which
included a letter of credit facility;

B.            WHEREAS, payment of the Obligations of the Companies is supported
by (a) the guaranties of EHI, Zinklahoma, Steel International, Steel Sales,
Rotac and ST Holdings pursuant to that certain Guaranty dated as of October 8,
2001 executed by the EHI, Zinklahoma, Steel International, Steel Sales, Rotac
and ST Holdings, (b) the guaranties of BTG and Nevada Holdings pursuant to that
certain Guaranty dated as of December 31, 2001 executed by BTG and Nevada
Holdings, (c) the guarantee of STT pursuant to that certain Guaranty dated as of
September 30, 2002 executed by STT, (d) the guarantee of Wheeling General, Delta
Processing General, Delta International General and STT Ohio pursuant to that
certain Guaranty dated August 29, 2003, (e) the guarantee of SEG pursuant to
that certain Guaranty dated December 16, 2003, and (f) the guarantee of LSSM
pursuant to that certain Guaranty dated August 23, 2004  (collectively, the
“Guaranties”);

C.            WHEREAS, to secure, in part, the Obligations (as defined in the
Agreement), the Companies and the Guarantors have heretofore executed in favor
of the Agent certain Loan Documents (as defined in the Agreement), including,
without limitation, the Guaranties, which Loan Documents shall continue in full
force and effect upon the execution of this Amendment, all of the Loan Documents
to continue to secure the payment by the Companies of the Obligations, all as
more fully set forth therein and herein;

D.            WHEREAS, in furtherance of the foregoing and to evidence the
agreements of the parties hereto in relation thereto the parties hereto desire
to amend the Agreement as hereinafter provided;

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

AGREEMENT:

ARTICLE I

DEFINITIONS

1.01        Capitalized terms used in this Amendment are defined in the
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENTS TO AGREEMENT

Effective as of the respective date herein indicated, the Agreement is hereby
amended as follows:

 

2.01        Amendment and Replacement of Lone Star Steel International, Inc. 
Effective as of the date of execution of this Amendment, the reference to “Lone
Star Steel International, Inc, a Delaware corporation (“Steel International”)”
in the preamble to the Agreement is hereby deleted and replaced with “Lone Star
Steel International, L.P., a Delaware limited partnership, successor in interest
by conversion to Lone Star Steel International, Inc. (“Steel International”)”.

 

2.02        Amendment of Definition of “Guarantor” and “Guarantors”.  Effective
as of the date of execution of this Amendment, the references to “Guarantor” and
“Guarantors” in the preamble to the Agreement shall be amended to include Steel
International, Steel International Limited and Steel International General.

 

2.03        Amendment of Paragraph 7.11.  Effective as of the date of execution
of this Amendment, Paragraph 7.11 of Section 7 of the Agreement is hereby
amended in its entirety to read as follows:

 

“Without the prior written consent of the Agent, the Obligors will not contract
for amounts due and payable pursuant to all Capital Lease and contract for
purchase, otherwise incur obligations with respect to Capital Expenditures
(whether subject to a security interest or otherwise) during any period below in
the aggregate amount in excess of the amount set forth for such period:  (a)
$26,000,000 for the Fiscal Year ending December 31, 2005, and (b) $60,000,000.00
for the Fiscal Year ending December 31, 2006, and for each Fiscal Year
thereafter.”

 

 

3

--------------------------------------------------------------------------------


 

 

2.04        Amendment of Schedules.  Effective as of the date hereof,
Schedules 1, 7(1), 7(14)(f), 7(14)(g), 7(14)(l), 7(14)(o) and 7(14)(p) of the
Agreement are amended to add to such Schedules the information requested thereon
with respect to each of the New Guarantors, such additions to such Schedules
being described on Exhibit A attached hereto.

 

 

ARTICLE III

ASSUMPTION OF OBLIGATIONS AND GRANT OF LIENS

 

3.01        Assumption of Obligations.  Effective December 31, 2005, (a) Steel
International converted from a Delaware corporation to a Delaware limited
partnership and changed its name to Lone Star Steel International, L.P. (the
“Conversion”).  Steel International hereby acknowledges and agrees that as a
result of the Conversion, by operation of law, Steel International is liable for
all Obligations of Lone Star Steel International, Inc.  Steel International
hereby assumes, as of December 31, 2005, all Obligations of Lone Star Steel
International, Inc. and all Obligations incurred thereafter (including, without
limitation, the indebtedness and obligations under the Agreement and the other
Loan Documents).

 

3.02        Ratification and Grant of Lien. Steel International hereby
acknowledges and agrees that as a result of the Conversion, by operation of law,
Steel International became the owner of all the assets of Lone Star Steel
International, Inc. as of December 31, 2005.  Steel International also
acknowledges and agrees that such assets were previously pledged as Collateral
under the Agreement and that after the Conversion, by operation of law, such
assets remained Collateral under the Agreement and subject to the lien granted
thereunder to Agent on behalf of the Lenders. Steel International hereby grants
to Agent for the benefit of the Lenders a security interest in all Collateral
now or hereafter owned by Steel International pursuant to the terms and
provisions of Section 6 of the Agreement and acknowledges and agrees that the
security interest granted hereunder in any assets previously owned by its
predecessor in interest by conversion is a renewal and continuation of the
security interest in such assets previously granted under the Agreement.

 

3.03        Assumption of Obligations and Duties Under the Agreement. Steel
International hereby (a) reaffirms all representations and warranties made by
its predecessor in interest by conversion under the Agreement and the other Loan
Documents to which it was a party, (b) assumes all covenants, obligations and
duties of its predecessor in interest by conversion under the Agreement and the
other Loan Documents to which it was a party, and (c) agrees to be bound by the
terms and provisions of the Agreement as a Guarantor and Obligor thereunder and
to be bound by the terms and provisions of the other Loan Documents to which its
predecessor in interest by conversion was a party to the same extent and with
the same force and effect as if Steel International had been named in each of
the Loan Documents.

 

4

--------------------------------------------------------------------------------


 

 

3.04        Assumption of Obligations and Grant of Lien by Steel International
Limited and Steel International General.  Effective as of the date of this
Amendment, Steel International Limited and Steel International General each
agrees (i) to be a Guarantor and Obligor under the Agreement and under that
certain Subordination Agreement dated October 8, 2001 executed by the Companies
and the Guarantors for the benefit of Agent and the other Lenders (the
“Subordination Agreement”), (ii) to be bound by the terms and provisions of the
Agreement as a Guarantor and Obligor thereunder and to be bound by the terms of
the Subordination Agreement as a Guarantor and Obligor thereunder to the same
extent and with the same force and effect as if the New Guarantors had been
originally named as a party in each of such documents, (iii) to assume all
covenants, agreements and duties as a Guarantor and Obligor under the Agreement
and as a Guarantor and Obligor under the Subordination Agreement. Steel
International Limited and Steel International General also hereby grant to Agent
for the benefit of the Lenders a security interest in all Collateral now or
hereafter owned by Steel International Limited and Steel International General
pursuant to the terms of Section 6 of the Agreement.  Steel International
Limited and Steel International General also agree to execute and deliver to
Agent concurrently with the execution hereof, a guaranty agreement (in form and
substance satisfactory to Agent) guaranteeing the prompt payment and performance
of all of the Companies’ Obligations.

.

 

ARTICLE IV

CONDITIONS PRECEDENT

4.01        Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Agent, unless specifically waived in writing by Agent:

 

(a)           Agent shall have received each of the following, each in form and
substance satisfactory to Agent, in its sole discretion, and, where applicable,
each duly executed by each party thereto, other than Agent:

(i)            This Amendment, duly executed by Companies, the Guarantor and the
New Guarantors;

 

(ii)           Pledge Agreement duly signed by Steel International Limited
pledging all of its partnership interests in Steel International;

 

(iii)          Pledge Agreement duly signed by Steel International General
pledging all of its partnership interests in Steel International;

 

(iv)          Pledge Amendment duly signed by LSSC pledging all of its
membership interests in Steel International Limited and Steel International
General;

 

 

5

--------------------------------------------------------------------------------


 

 

(v)           Pledge Amendment duly signed by FTI pledging 65% of its ownership
interests in Fintube (Thailand) Limited, together with (1) stock powers duly
signed in blank and the original stock certificate evidencing FTI’s ownership in
Fintube (Thailand) Limited, and (2) evidence of recordation of the pledge of 65%
of the ownership interests in Fintube (Thailand) Limited in the register of
shareholders for Fintube (Thailand) Limited;

 

(vi)          A Guaranty duly signed by the New Guarantors;

 

(vii)         Opinion from Fulbright & Jaworski L.L.P. opining, in form and
substance satisfactory to Agent, which shall cover such matters incident to the
transactions contemplated by this Amendment as Agent may reasonably require and
the Companies, the Guarantors and LSSM hereby authorize and direct such counsel
to deliver such opinions to Agent;

 

(viii)        Certified copies of the resolutions of the Board of Directors,
Board of Managers or Executive Committee of each of the Companies, the
Guarantors and the New Guarantors, authorizing the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed by
any of the Companies, the Guarantors or the New Guarantors in connection
therewith, along with certificates of incumbency certified by the secretary of
the New Guarantors, and, if there has been any change from the most recent
incumbency certificates delivered by any of the Companies or the Guarantors, a
certificate of incumbency certified by the secretary of each of the Companies
and each of the Guarantors, with specimen signatures of the officers of the
Companies, the Guarantors and the New Guarantors who are authorized to sign such
documents, all in form and substance satisfactory to the Agent;

 

(ix)           Evidence satisfactory to the Agent that casualty insurance
policies of all Companies and Guarantors listing Agent as loss payee or
additional insured, as the case may be, have been amended to cover the New
Guarantors as well as all Companies and all Guarantors, and are in full force
and effect, in form and substance satisfactory to Agent; and

 

(x)            All other documents Agent may request with respect to any matter
relevant to this Amendment or the transactions contemplated hereby.

 

(b)      The representations and warranties contained herein and in the
Agreement and the other documents executed in connection with the Agreement
(herein referred to as “Loan Documents”), as each is amended hereby, shall be
true and correct as of the date hereof, as if made on the date hereof, except
for

6

--------------------------------------------------------------------------------


 

such representations and warranties as are by their express terms limited to a
specific date.

 

(c)           No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Agent.

(d)           All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent.

ARTICLE V
NO WAIVER

                5.01        No Waiver.  Nothing contained herein shall be
construed as a waiver by Agent of any covenant or provision of the Agreement,
the other Loan Documents, this Amendment or any other contract or instrument
between the Obligors and Agent, and the failure of Agent at any time or times
hereafter to require strict performance by the Obligors of any provision thereof
shall not waive, affect or diminish any right of Agent to thereafter demand
strict compliance therewith. Agent hereby reserves all rights granted under the
Agreement, the other Loan Documents, this Amendment, and any other contract or
instrument between the Obligors and Agent.

ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

6.01        Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect.  The Companies, the Guarantors and Agent agree that the
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

 

6.02        Representations and Warranties. The Companies and the Guarantors
hereby represent and warrant to Agent that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate or limited partnership or limited liability company action (as
applicable) on the part of the Companies and the Guarantors and will not violate
the Articles (or Certificates) of Incorporation or Bylaws of the Companies and
the Guarantors that are corporations or the limited partnership agreements or
certificates of limited partnership of the Companies and the Guarantors that are
limited partnerships or the articles of formation/organization, regulations or
limited liability company agreements of the Companies that are limited liability
companies; (b) each of the Company’s and Guarantor’s Board of Directors or
Executive Committee (or the general partner of the applicable limited
partnership) or the members or the Board of Managers of the applicable limited
liability company has authorized the execution, delivery and performance of this
Amendment and any and all other Loan

 

7

--------------------------------------------------------------------------------


 

 

Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Agreement, as amended hereby,
and any other Loan Document are true and correct on and as of the date hereof
and on and as of the date of execution hereof as though made on and as of each
such date; (d) no Default or Event of Default under the Agreement, as amended
hereby, has occurred and is continuing, unless such Default or Event of Default
has been specifically waived in writing by Agent; (e) the Companies and the
Guarantors are in full compliance with all covenants and agreements contained in
the Agreement and the other Loan Documents, as amended hereby; and (f) the
Companies and the Guarantors have not amended their Articles (or Certificates)
of Incorporation or their Bylaws or similar organizational documents since the
date of the Agreement, except as otherwise disclosed to Agent.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.01        Survival of Representations and Warranties.  All representations and
warranties made in the Agreement or any other Loan Document, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.

 

7.02        Reference to Agreement.  Each of the Agreement and the other Loan
Documents, and any and all other Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in the Agreement and such other Loan Documents to the Agreement shall
mean a reference to the Agreement, as amended hereby.

 

7.03        Expenses of Agent.  As provided in the Agreement, Companies agree to
pay on demand all costs and expenses incurred by Agent in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Agent’s legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Documents, including, without,
limitation, the costs and fees of Agent’s legal counsel.

 

7.04        Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

7.05        Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Agent and Companies and their respective successors and
assigns, except that Companies may not assign or transfer any of their rights or
obligations hereunder without the prior written consent of Agent.

 

8

--------------------------------------------------------------------------------


 

 

7.06        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

7.07        Effect of Waiver.  No consent or waiver, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by
Companies shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

 

7.08        Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

7.09        Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

7.10        Final Agreement.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY COMPANIES AND
AGENT.

 

7.11        Release by the Companies. THE COMPANIES HEREBY ACKNOWLEDGE THAT THEY
HAVE NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT.  THE COMPANIES HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT, THE OTHER LENDERS, AND THEIR
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE COMPANIES MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR

 

9

--------------------------------------------------------------------------------


 

 

OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

 

7.12        Release by the Guarantors.  Each Guarantor hereby consents to the
terms of this Amendment, confirms and ratifies the terms of the Guaranty
executed by such Guarantor, acknowledges that such Guaranty is in full force and
effect and ratifies the same, and acknowledges that such Guarantor has no
defense, counterclaim, set-off or any other claim to diminish such Guarantor’s
liability under such document. THE GUARANTORS EACH HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES THE RELEASED PARTIES, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE GUARANTORS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
AGREEMENT OR OTHER CREDIT DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.

[The Remainder of this Page Intentionally Left Blank]

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

COMPANIES:

LONE STAR TECHNOLOGIES, INC.
FINTUBE TECHNOLOGIES, INC.
LONE STAR STEEL COMPANY
LONE STAR LOGISTICS, INC.
STAR TUBULAR SERVICES, INC.,

formerly known as T&N LONE STAR WAREHOUSE CO.
TEXAS & NORTHERN RAILWAY COMPANY
FINTUBE CANADA, INC.
STAR CAPITAL FUNDING, INC.

 





By:

/s/ Robert F. Spears

Name:

Robert F. Spears

Title:

Vice President of each of the

 

foregoing companies

BELLVILLE TUBE COMPANY, L.P.
as successor in interest by conversion to
Bellville Tube Corporation

 

By:

Bellville Tube General, LLC,

 

its general partner

 

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President

 

WHEELING MACHINE PRODUCTS, L.P.,
as successor in interest by conversion to Wheeling Machine Products, Inc.,

formerly known as Wheeling Acquisition Corporation and Star Tubular Technologies
(Houston), Inc.

 

By:

Wheeling Machine Products General, LLC,

 

its general partner

 

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

DELTA TUBULAR PROCESSING, L.P.
as successor in interest by conversion to
Delta Tubular Processing, Inc., formerly known as Lone Star Acquisition, Inc.

By:

Delta Tubular Processing General, LLC,

 

its general partner

 

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President

DELTA TUBULAR INTERNATIONAL, L.P.
as successor in interest by conversion to
Delta Tubular International, Inc., formerly known as Star Tubular International,
Inc.

By:

Delta Tubular International General, LLC,

 

its general partner

 

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President

 

GUARANTORS:

ENVIRONMENTAL HOLDINGS, INC.
ZINKLAHOMA, INC.
LONE STAR STEEL SALES COMPANY
ROTAC, INC.
LONE STAR ST HOLDINGS, INC.
STAR TUBULAR TECHNOLOGIES, INC.
STAR TUBULAR TECHNOLOGIES (YOUNGSTOWN), INC

By:

/s/ Robert F. Spears

Name:

Robert F. Spears

Title:

Vice President of each of the

 

foregoing companies

 

--------------------------------------------------------------------------------


 

BELLVILLE TUBE GENERAL, LLC
WHEELING MACHINE PRODUCTS GENERAL, LLC
DELTA TUBULAR PROCESSING GENERAL, LLC
DELTA TUBULAR INTERNATIONAL GENERAL, LLC
STAR ENERGY GROUP, LLC
LONE STAR STEEL MEXICO, LLC

By:

/s/ Robert F. Spears

Name:

Robert F. Spears

Title:

Vice President of each of the

 

foregoing limited liability companies

LONE STAR NEVADA HOLDINGS, LLC,
formerly known as Bellville Tube Limited, LLC

By:

/s/ Richard F. Klumpp

Name:

Richard F. Klumpp

Title:

Manager, Treasurer and Secretary

LONE STAR STEEL INTERNATIONAL, L.P.
as successor in interest by conversion to
Lone Star Steel International, Inc.

By:

Lone Star Steel General, LLC,

 

its general partner

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President

NEW GUARANTORS:

LONE STAR STEEL INTERNATIONAL LIMITED, LLC

By:

/s/ Garry J. Hills

Name:

Garry J. Hills

Title:

Manager

 

--------------------------------------------------------------------------------


 

LONE STAR STEEL INTERNATIONAL GENERAL, LLC

By:

/s/ Robert F. Spears

Name:

Robert F. Spears

Title:

Vice President

 

LENDERS:

THE CIT GROUP/BUSINESS CREDIT, INC.
as Agent and Lender

By:

/s/ Mark Porter

Name:

Mark Porter

Title:

Vice President

 

Revolving Loan Commitment:  $40,000,000.00

 

 

WELLS FARGO FOOTHILL, INC.

as Lender

 

By:

/s/ Michael Baronowski

Name:

Michael Baronowski

Title:

Vice President

 

Revolving Loan Commitment:  $30,000,000.00

 

 

LASALLE BANK NATIONAL ASSOCIATION

as Lender

 

By:

/s/ Erin M. Frey

Name:

Erin M. Frey

Title:

Vice President

 

Revolving Loan Commitment:  $25,000,000.00

 

--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Lender

 

By:

/s/ Joe T. Curdy

Name:

Joe T. Curdy

Title:

Vice President

 

Revolving Loan Commitment:  $30,000,000.00

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

NINTH AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT

 

Addition to Schedule 1

 

None

 

 

 

Addition to Schedule 7(l)

 

Exact Name of Obligors:

 

Name of Entity

State of Incorporation

Lone Star Steel International, L.P.

Delaware

Lone Star Steel International General, LLC

Nevada

Lone Star Steel International Limited, LLC

Nevada

 

Federal Tax I.D. No.:

 

Name of Entity

Federal Tax I.D. No.

Lone Star Steel International, L.P.

75-2450872

Lone Star Steel International General, LLC

20-4124664

Lone Star Steel International Limited, LLC

20-4124717

 

Chief Executive Office(s):

 

Lone Star Steel International, L.P.

15660 Dallas Parkway, Suite 500

Dallas, Texas 75248

 

Lone Star Steel International General, LLC

15660 Dallas Parkway, Suite 500

Dallas, Texas 75248

 

--------------------------------------------------------------------------------


 

 

Lone Star Steel International Limited, LLC

15660 Dallas Parkway, Suite 500

Dallas, Texas 75248

 

 

Tradenames:

 

None

 

Prior Names:

 

Name of Entity

Prior Name

Lone Star Steel International, L.P.

Lone Star Steel International, Inc.

Lone Star Steel International General, LLC

None

Lone Star Steel International Limited, LLC

None

 

Charter No.:

 

Name of Entity

Charter No.

Lone Star Steel International, L.P.

2281049

Lone Star Steel International General, LLC

E08816112005-2

Lone Star Steel International Limited, LLC

E0886092005-8

 

 

Addition to Schedule 7(14)(f)

 

Locations of Owned Real Property:

 

None

 

Locations of Leased Real Property:

 

15660 North Dallas Parkway, Suite 500

Dallas, Texas 75248

 

 

Additions to Schedule 7(14)(g)

 

None

 

 

--------------------------------------------------------------------------------


 

Additions to Schedule 7(14)(l)

 

None

 

Additions to Schedule 7(14)(o)

 

Subsidiaries of Lone Star Steel International, L.P.:

 

Bellville Tube General LLC

Environmental Holdings, Inc.

Lone Star Steel Company

Lone Star ST Holdings, Inc.

Star Tubular Technologies, Inc.

Star Capital Funding, Inc.

Star Tubular Technologies, Inc.

Wheeling Machine Products General, LLC

Delta Tubular Processing General, LLC

Delta Tubular International General, LLC

 

 

Additions to Schedule 7(14)(p)

 

None

 

 

--------------------------------------------------------------------------------

 